El Juez Asociado Señor Torres Rigual
emitió la opinión del Tribunal.
Este Tribunal se confronta por primera vez con una cues-tión de eminente y primordial importancia para el fiel desem-peño de la función judicial dentro de los más altos ideales de justicia en una sociedad constituida bajo el principio de que toda persona, no importa su jerarquía, está sometida al im-perio de la ley. Es más que una cuestión técnica de derecho; entran en juego en este caso serias consideraciones de política judicial con respecto a la responsabilidad civil de jueces y magistrados por daños causados en el desempeño de sus fun-ciones oficiales.
En esencia, nos confrontamos en esta cuestión con dos enfoques que se apoyan en argumentos de no poca persuasión; uno propugna la inmunidad absoluta del juez en el descargo de sus funciones, aun cuando actúe movido por malicia, co-rrupción o con intención aviesa de causar daño; y otro, que es el que aquí seguimos, somete al juez a la norma de una res-*552ponsabilidad limitada compatible con la especial naturaleza de su función de adjudicar controversias. Libre debe ser el juez para seguir los dictados de su honesta conciencia y para ello debe recibir la más completa protección del ordenamiento, cuando en sus actuaciones se atiene a las normas de excelencia intelectual y moral que su alto ministerio demanda, aun cuando incurra en error. Pero no debe extenderse esta pro-tección al juez que traiciona su ministerio y la fe del pueblo en sus instituciones de justicia, permitiendo que sus actua-ciones judiciales respondan a la malicia y la corrupción. La norma de responsabilidad judicial ha de alcanzar, pues, su mayor eficacia con el reconocimiento indubitable del interés social en que los jueces gocen en el desempeño de su alto minis-terio de la mayor protección, pero nunca más allá de lo nece-sario para garantizar la independencia judicial.
Procede exponer brevemente los hechos que motivan la controversia entablada en este recurso. Los recurridos in-coaron demanda en el tribunal de instancia contra el Hon. Pablo Matos, Juez de Paz de Toa Alta, reclamándole la canti-dad de $42,000 como compensación por daños morales, más $5,000 de honorarios de abogado. Fundaron su pretensión en que el Juez Matos expidió una orden de arresto contra uno de ellos, Francisco Feliciano Rosado, por infracción de la Ley de Depósitos de Chatarras, Núm. 125 de 27 de junio de 1966 (10 L.P.R.A. see. 971) consistente en haber abandonado en la vía pública la carrocería de un automóvil desmantelado, y que la orden de arresto fue instigada, diligenciada, aconse-jada y dictada por el Juez Matos, a sabiendas de que se arres-taría a Rosado sin haber éste cometido delito alguno.
El Juez Matos solicitó la desestimación de la demanda aduciendo que, como cuestión de derecho, los jueces gozan de absoluta inmunidad por daños causados en el desempeño de sus funciones judiciales. El tribunal de instancia denegó la desestimación solicitada.
Decidimos revisar y resolver la cuestión conforme la Regla *55350 del Reglamento de este Tribunal, por haber comparecido ambas partes.
I
La invocada doctrina de inmunidad absoluta que protege aun la actuación judicial corrupta y maliciosa fue formulada hace más de un siglo por el Tribunal Supremo de los Estados Unidos en Randall v. Brigham, 74 U.S. 523 (1868), y Bradley v. Fisher, 80 U.S. 335 (1871), siendo ratificada posteriormente en Pierson v. Ray, 386 U.S. 547 (1967), Stump v. Sparkman, 435 U.S. 349 (1978), y Supreme Court of Va. v. Consumers Union, 444 U.S. 914 (1979). La misma ha sido dura y justamente criticada en innumerables escritos de tratadistas, profesores y otros estudiosos del derecho. Jaffe: Suits Against Government and Officers: Damage Actions, 77 Harv. L. Rev. 209, 220 (1963); Feinman & Cohen: Suing Judges: History and Theory, 31 S.C.L. Rev. 201 (1980); Forer: Judicial Responsibility and Moral Values, 29 Hastings L.J. 1641 (1978); R. F. Nagel: Judicial Immunity and Sovereignty, 6 Hastings Const. L.Q. 237 (1978); Rosenberg: Stump v. Sparkman: The Doctrine of Judicial Impunity, 64 Va. L. Rev. 833 (1978); Kattan: Knocking on “Wood”: Some Thoughts on the Immunities of State Officials to Civil Rights Damage Actions, 30 Vand. L. Rev. 941 (1977); Alschuler: Courtroom Misconduct by Prosecutors and Trial Judges, 50 Tex. L. Rev. 629 (1972); Kates: Immunity of State Judges under the Federal Civil Rights Acts: “Pierson v. Ray” Reconsidered, 65 Nw. U.L. Rev. 615 (1971); M. S. O’Bara: Note, Judicial Immunity or Imperial Judiciary, 47 UMKC L. Rev. 81 (1978); King: Note, Judicial Immunity and Judicial Misconduct: A Proposal for Limited Liability, 20 Ariz. L. Rev. 549 (1978); Voris: Note, A Judge Can Do No Wrong: Immunity is Extended for Lack of Specific Jurisdiction— “Stump v. Sparkman”, 27 De Paul L. Rev. 1219 (1978); Lindberg: Note, Judicial Immunity: An Unqualified Sanction of Tyranny from the Bench?, 30 U. Fla. L. Rev. 810 (1978); *554D. K. Barth: Note, Immunity of Federal and State Judges from Civil Suit — Time for a Qualified Immunity?, 27 Case W. Res. L. Rev. 727 (1977) ; Developments in the Laiu — Section 1983 and Federalism, 90 Harv. L. Rev. 1133, 1200-1204 (1977); Note, Liability of Judicial Officers Under Section 1983, 79 Yale L.J. 322 (1969); Torts — Judicial Immunity— Absolute Immunity Reaffirmed in Stump v. Sparkman, 27 Kan. L. Rev. 518 (1979); Burke III: Judicial Immunity, 22 How. L. J. 129 (1979); B. E. Haddock: Courts: Judicial Immunity, 18 Washburn L.J. 158 (1978).
Irónica y desafortunada considera el profesor Tribe la de-cisión de Stump v. Sparkman, ante, en la cual se funda la opi-nión disidente. El eminente jurista se lamenta de la “ironía inequívoca en una postura que exalta las virtudes de modestia y prudencia judicial a la vez que excluye de toda revisión efectiva, apelativa o de otra índole, los excesos arrogantes de alguien que meramente vista la toga”. Tribe: American Constitutional Lato, Mineóla, N.Y., Suplemento de 1979, pág. 5. El profesor Nagel destaca la injustificada desproporción entre las limitadas inmunidades legislativa y ejecutiva, de origen constitucional la primera, y la inmunidad judicial que, sin base en ley, tiene ámbito mucho más abarcador. Nagel, op. cit. a la pág. 237. En general, las autoridades citadas abogan por restringir el ámbito ilimitado de la norma de inmunidad que cubre bajo su palio protector aun al juez avieso y corrupto, dejando con ello impunes las más insidiosas y grotescas bur-las a la justicia. A este respecto son luminosas las palabras del profesor Davis, uno de los tratadistas de mayor influencia en el desarrollo del Derecho Administrativo de los Estados Unidos:
Gran parte del derecho resumido en los capítulos 25 (Res-ponsabilidad en daños de las unidades gubernamentales) y 26 (Responsabilidad en daños de los funcionarios) resulta inade-cuado y poco satisfactorio ....
Algunos resultados son difíciles de creer: Un funcionario puede expresamente concebir un acto torticero', ejecutarlo deli-*555beradamente, infligir intencionalmente el daño, y ¡hasta actuar dentro de las atribuciones principales de su autoridad. Ello no obstante, no tendrá la víctima remedio alguno contra el funcio-nario o el gobierno.
Cualquier lector del párrafo precedente probablemente se mostrará escéptico ante él hecho que la injusticia pueda ser tan flagrante. Los hechos son los de Imbler v. Pachtman, 424 U.S. 409 (1976) [1] .... (Bastardillas nuestras.) Davis: Administrative Law Treatise, San Diego, Cal., K.C. Davis Pub. Co., 1980 Supp., págs. 241-242.
Basta mencionar, como ejemplo extremo de jueces co-rruptos, el caso de cuatro jueces de la Corte Suprema de Oklahoma que vendieron sentencias en 1,878 casos en el trans-curso de 20 años. King, Note, Judicial Immunity and Judicial Misconduct: A Proposal for Limited Liability, ante, a la pág. 557. (2) Otro ejemplo de corrupción, esta vez en la Corte de Apelaciones de los Estados Unidos para el Segundo Circuito, lo es el del Juez Martin T. Mantón, quien aceptó sobornos por miles de dólares a cambio de dictar varias sentencias favora-bles a una parte. United States v. Manton, 107 F.2d 834 (1939).
La objeción a la norma de inmunidad judicial se funda más bien en su carácter absoluto, ya que importantes con-sideraciones de orden público justifican algún grado de in-munidad. La independencia judicial, la finalidad en la litiga-ción y la evitación de pleitos frívolos constituyen las razones más solidas que se han adelantado para sostener la norma de inmunidad absoluta. Bradley v. Fisher, ante; Pierson v. Ray, ante; Stump v. Sparkman, ante. Son éstos, sin duda, valores de alta estima en la administración de justicia, pero las auto-*556ridades consideran que tales fundamentos son insuficientes para justificar una cobertura tan innecesariamente abarca-dora. El profesor Jennings menciona, además, otros funda-mentos no tan persuasivos que se advierten en la jurispruden-cia, a saber: 1) evitar el que hombres acaudalados y respon-sables se vean disuadidos de servir en la judicatura; 2) las dificultades prácticas que tal ataque colateral a una sentencia o providencia podría suscitar, además de la falta de criterios adecuados para la evaluación de las determinaciones judi-ciales impugnadas; 3) la existencia de adecuadas oportuni-dades para obtener un nuevo juicio, o la revocación de la sen-tencia dictada, a base de prejuicio o error; 4) la injusticia que en el fondo representaría el colocar a una persona en una posición cuyo verdadero propósito es' el de requerirle que emita su opinión sobre un asunto en particular, pero al mismo tiempo exponerle a ser penalizado con graves conse-cuencias personales a base de la opinión de otras personas sobre la misma cuestión. Jennings: Tort Liability of Admira istrative Officers, 21 Minn. L. Rev. 263, 271 (1937).
El ilustre jurista Learned Hand formuló con su habitual claridad la razón de ser de la norma de inmunidad absoluta en los siguientes términos:
Ciertamente está demás decir que un funcionario, de hecho culpable de usar su poder para descargar su rencor sobre los demás, o para cualquier otro fin personal ajeno al bien común, no debiera escapar de responsabilidad por ios daños que así cause; y, si en la práctica fuera posible limitar tales querellas a los culpables, sería monstruoso denegar el resarcimiento. La justificación para en efecto denegarlo radica en que es imposible saber si la reclamación está bien fundada hasta que el caso se adjudica; y en que someter a todo funcionario, tanto al inocente como al culpable, al rigor de un juicio y al inevitable riesgo de su resultado, desalentaría el entusiasmo de todos salvo los más firmes, o los más irresponsables, por el decidido descargo de sus deberes. Una y otra vez el interés público exige que se tome acción que podría resultar fundada en el error, confrontada con la cual *557podría encontrarse luego un oficial en difícil posición de convencer a un jurado de su buena fe. Sin duda debe haber medios para castigar a los funcionarios públicos que han traicionado sus deberes; pero eso es cosa enteramente distinta a exponer a aquellos que honestamente han errado al reclamo de cualquiera que haya sufrido por sus errores. Como tan a menudo ocurre, la solución ha de encontrarse en un balance entre los inevitables males de una u otra alternativa. En este caso se ha pensado a la postre dejar mejor sin resarcir los daños causados por oficiales deshonestos, que someter a aquellos que tratan de cumplir con su deber al constante temor de la represalia. Gregoire v. Biddle, 177 F.2d 579, 581 (2nd Cir. 1949).
Algunos adoptan con fascinación el anterior argumento, pero un análisis ponderado del mismo nos demuestra que el ilustre jurista, en efecto, reprueba la irresponsabilidad civil del juez que en el descargo de su delicado ministerio actúe movido por cualquier fin personal ajeno al bien común. En esos casos, “sería monstruoso denegar el resarcimiento”. Es solo ante la dificultad práctica de distinguir la reclamación fundada de la frívola y viciosa, que se ve obligado a procla-mar la inmunidad absoluta.
La dificultad con el argumento del Juez Hand, sin embargo, consiste en la proposición de que el balance de intereses en conflicto es el mismo cuando se trata de evitar reclamacio-nes frívolas basadas en alegaciones infundadas de malicia y cuando se trata de sopesar el efecto que tendría sobre la fun-ción judicial la imposición de responsabilidad en casos en que solo hubiese mediado un sincero error de juicio. La malicia es intrínsecamente reprobable y contraria a derecho, mientras que el error de juicio no lo es, por lo que resulta forzado el argumento, cuando, al justificar la inmunidad por errores de juicio —que todos aceptamos— pretende también justificarla, por las mismas razones, en los casos de malicia, corrupción y cohecho, que son situaciones completamente distintas.
Los profesores Harper y James han cuestionado con *558solidez académica la apreciación del eminente jurista Learned Hand:
El argumento en favor del privilegio condicionado [de jueces y magistrados] a menudo descansa en argumentos que suponen la presencia de malicia en el caso individual, y por ello no res-ponde claramente al señalamiento del Juez Hand; sin embargo, tal vez sugieren una falla en él a pesar de eso. Cuando la imputa-ción es de sincero error eximimos al funcionario porque conside-ramos que la efectiva imposición de responsabilidad tendría peores consecuencias que la posibilidad de un error en realidad cometido (el cual dadas las circunstancias estamos dispuestos a condonar). Pero es llevar el argumento bastante lejos decir que la mera indagación en cuanto a malicia tendría peores conse-cuencias que la posibilidad de que la malicia en efecto hubiese mediado (lo cual no podríamos, ni por un momento, condonar). Toda vez que el peligro de que se abuse del poder oficial llega al máximo cuando median motivos impropios, el balance aquí podría muy bien inclinarse en la otra dirección. I. Harper -& F. James The Laxo of Tox'ts, Boston, Little, Brown & Co., 1956, Yol. 2, pág. 1645. (Énfasis suplido.)
Es por eso que la doctrina rechaza la norma de inmunidad absoluta, tradicionalmente sostenida por la jurisprudencia federal en Bradley v. Fisher, ante; Pierson v. Ray, ante; y Stump v. Sparkman, ante. Se han propuesto diversas alternativas para aminorar los inconvenientes prácticos de la imposición de responsabilidad. Algunos sugieren la adopción de una norma de “malicia efectiva”, similar a la adoptada por el Tribunal Supremo de los Estados Unidos para casos de libelo en New York Times Co. v. Sullivan, 376 U.S. 254 (1963), acompañada de la liberal aplicación del mecanismo procesal de la sentencia sumaria. Note, Liability of Judicial Officers Under Section 1983, ante, págs. 336-337; Note, Immunity of Federal and State Judges from Civil Suit — Time for a Qualified Immunity?, ante, a la pág. 767. Además, se recomienda la creación por estatutos de salvaguardas procesales que protejan adecuadamente a los jueces y magistrados. *559King: Note, Judicial Immunity & Judicial Misconduct: A Proposal for Limited Liability, ante, pág. 592.
En ésta como en otras áreas del derecho, el tratamiento que imparte el sistema civilista a la responsabilidad civil de sus jueces ha servido de estímulo y ejemplo a los proponentes de la inmunidad judicial limitada, no obstante las reconocidas diferencias en cuanto a la naturaleza de la función social desempeñada por jueces y magistrados en uno y otro sistema. Véanse al respecto, José-Juan Toharia, El Juez Español, Madrid, Ed. Tecnos, 1975, págs. 21-25; Note, Immunity of Federal and State Judges from Civil Suit — Time for a Qualified Immunity?, ante, a las págs. 743-751; King: Note, Judicial Immunity and Judicial Misconduct: A Proposal for Lvm-mited Liability, ante, a las págs. 580-590. Es de rigor, por tanto, volver la mirada hacia el tronco común en búsqueda de más sazonadas perspectivas.
HH HH
En el Derecho civil, la doctrina sobre la responsabilidad de jueces y magistrados arranca, como tantas otras, del dere-cho romano. En él se calificaba de cuasidelictivo la actuación del juez que dictaba una sentencia errónea mediando dolo o soborno, viniendo obligado por ello a resarcir el daño causado. J. Arias Ramos, Derecho Romano, 6ta ed., Madrid, Ed. Re-vista de Derecho Privado, 1954, Vols. II-III, págs. 694 y 812; Alvaro D’Ors, Derecho Privado Romano, 3ra ed., Pamplona, Ed. Universidad de Navarra, 1977, págs. 142 y 425.
Los antiguos códigos españoles contienen referencias directas a la responsabilidad de los jueces por sus faltas. Al-magro Nosete, Problemática del “recurso” de responsabilidad civil contra Jueces y Magistrados, Revista de Derecho Proce-sal Iberoamericano, Núm. 1, 1971, págs. 291, 294-297. En el Fuero Juzgo, por ejemplo, se condenaba al que juzgaba “contra verdad” ya fuese “por amor” o “por ruego”, a pagar de sus propios bienes el perjuicio causado o, de no tenerlos en *560suficiente cantidad, a recibir cincuenta azotes. Ley XIX, Título I, Libro II, Los Códigos Españoles Concordados y Ano-tados, Madrid, 1847, T. I, pág. 111.
Ya en el período constitucional moderno el principio de responsabilidad judicial adquirió rango constitucional en la Constitución Española de 1812. Desde ese momento ha sido constante su inclusión en todas las constituciones españolas posteriores. Almagro Nosete, op. cit, a las págs. 298 y 299. La reciente Constitución de 1978 destaca este principio en su Art. 117.
La justicia emana del pueblo y se administra en nombre del Rey por Jueces y Magistrados integrantes del poder judicial, independientes, inamovibles, responsables y sometidos únicamente al imperio de la ley. Alzaga, Comentario Sistemático a la Consti-tución Española de 1978, Madrid, Ed. del Foro, 1978, págs. 711-714.
Desde el punto de vista práctico, el principio de responsa-bilidad judicial logró afincarse con la aprobación de la Ley de Enjuiciamiento Civil de 1881, que creó el recurso de respon-sabilidad civil de jueces y magistrados. La interacción de esta ley con las disposiciones del Título V de la Ley Orgánica del Poder Judicial de 1870 y ios Arts. 18 y 121 a 128 del Código Penal de ese mismo año, dejó definitivamente esta-blecido que los jueces y magistrados españoles responderían civilmente por los daños y perjuicios que resultaran de sus actos criminales —entre los que figuraban la prevaricación y el cohecho— o de su ignorancia o negligencia inexcusable al dictar providencias de tramitación o cualquiera otra resolu-ción manifiestamente contraria a derecho, o al no observar alguna solemnidad del juicio cuya omisión fuese motivo de nulidad. Para una amplia discusión del tema, véanse Manresa, Comentarios a la Ley de Enjuiciamiento Civil, 3ra ed., Madrid, 1910, T. II, págs. 216-232; Almagro Nosete, op. cit., págs. 291-309; Santos Briz, La Responsabilidad Civil, 2da ed., Madrid, Ed. Montecorvo, 1977, pág. 665; M. Ortiz De *561Zúñiga, De la responsabilidad judicial, Rev. General de Legis-lación y Jurisprudencia, T. 25, págs. 99 y ss., 145 y ss. (1864); Carlos López De Haro, La responsabilidad judicial, Rev. General de Legislación y Jurisprudencia, T. 132, pág. 404 (1918), T. 133, págs. 75 y ss. y 341 y ss. (1918).
El principio de responsabilidad judicial no es, sin embargo exclusivo del ordenamiento español. También lo encontramos en otras jurisdicciones civilistas como Francia, Italia, Ale-mania, Suiza y Austria, en las cuales se impone responsa-bilidad civil a jueces y magistrados. H. Hink, The German Law of Governmental Tort Liability, 18 Rutgers L. Rev. 1069 (1964); Note, Judicial Immunity & Judicial Misconduct: A Proposal for Limited Liability, ante, pág. 549 y ss.; Note, Immunity of Federal & State Judges from Civil Suit — Time for a Qualified Immunity?, ante, pág. 743 y ss.; Almagro No-sete, op. cit, págs. 305-308. En Iberoamérica, rige también en Méjico, Arts. 728 a 737 del Código de Procedimientos Civi-les para el Distrito Federal, 21ra ed., Méjico, D.F., Ed. Po-rrúa, 1976, págs. 166-167, cf. Almagro Nosete, op. cit, pág. 307; en Brazil, cf. Almagro Nosete, op. cit., pág. 308; en Panamá, Lombardi, La Responsabilidad Extracontractual Civil en el Derecho Panameño, Panamá, Facultad de Derecho y Ciencias Políticas de la Universidad de Panamá, 1965, pág. 96; y en la República Dominicana, F. Tavares, Hijo, Elementos de Derecho Procesal Civil Dominicano, 3ra ed., República Dominicana, Ed. Librería Dominicana, 1954, Vol. I, págs. 89-90.
En todas las jurisdicciones, sin embargo, se advierte el propósito claro de limitar la responsabilidad de los funciona-rios judiciales en comparación con la responsabilidad que en términos generales se impone a las personas que causen daños interviniendo culpa o negligencia. En Francia e Italia la ac-ción de daños contra el juez sólo procede cuando en su actua-ción ha mediado dolo, fraude o cohecho. Almagro Nosete, op. cit., págs. 305-307. En Alemania se requiere que la actúa-*562ción impropia del juez constituya delito. Note, Immunity of Federal & State Judges from Civil Suit — Time for a Qualified Immunity?, ante, págs. 747-748. Además, la causa de acción generalmente está sujeta a regulación especial. En algunos de estos países es necesario, para incoar la acción, obtener per-miso del Juez Presidente del Tribunal Civil de Apelación o del Ministro de Gracia y Justicia. Ibid., págs. 750-751; Al-magro Nosete, op. cit, pág. 306. Y es que no son ajenas al ordenamiento civilista las consideraciones de orden público que informan la doctrina de inmunidad judicial en los Esta-dos Unidos. La independencia judicial, el interés en la finali-dad de la litigación y la evitación de pleitos frívolos son valo-res constantes en ambos sistemas. Al respecto nos dice Al-magro Nosete:
Señalada la necesidad de reparar la injusticia, aun cuando la cosa juzgada permanezca inconmovible, convendrá que no des-deñemos las dificultades que este principio abstracto plantea en el terreno de lo concreto, debido a que la independencia, regla de oro del juzgar, podría verse afectada si la interpretación judicial de la Ley, pudiera ser objeto de inacabable polémica, so pretexto de interpretación errónea, equivocada o injusta, fuera del cauce normal de los recursos.
En línea con estas prevenciones, Castro Guimeraes, afirma que el principio general en esta materia debe ser la falta de responsabilidad de los jueces por el daño que sus decisiones causen, ya que gozan de libertad para interpretar las leyes y valorar las pruebas. Pero este principio no puede ser absoluto. Surge así, el concepto de responsabilidad civil de los funcionarios judiciales, limitado a supuestos concretos y taxativos. A esta limitación de responsabilidad del órgano judicial, suele también denominarse “inmunidad especial de los jueces”. Op. cit., pág. 305. (Énfasis suplido.)
Como puede verse, no han sido ignoradas en la norma civilista las consideraciones que en la jurisprudencia federal se esgrimen para justificar la inmunidad absoluta.
*563f — H H-H ► — <
Abordemos ahora el análisis de nuestro derecho preci-sando los antecedentes históricos del tema que, como es natural, se asemejan marcadamente a la norma de responsabili-dad vigente en el ordenamiento español.
Desde muy temprano rigió en Puerto Rico la norma de responsabilidad judicial estatuida en los códigos de España, en virtud de la extensión a las Indias de las leyes del reino en todo aquello que no estuviese regulado por ley especial. Leyes I y II, Título I, Libro II de la Recopilación de Leyes de los Reynos de las Indias, Madrid, Ediciones Cultura Hispánica, 1973, T. I. La Real Cédula del 30 de enero de 1855, en su Capítulo XII, proveía reglas para la sustanciación de un re-curso de responsabilidad contra aquellos jueces locales y de partidos, así como contra aquellos ministros de las Reales Audiencias, “que en sus decisiones infringieren las leyes por negligencia ó ignorancia inexcusable”. J. Rodríguez San Pedro, Legislación Ultramarina Concordada y Anotada, Madrid, 1866, T. 6, pág. 55. Por Real Orden de 25 de sep-tiembre de 1885 se hizo extensiva a Cuba y Puerto Rico la Ley de Enjuiciamiento Civil española de 1881. Colección Le-gislativa de España, T. 135, pág. 805 y ss. En igual forma se extendieron a Puerto Rico el Código Penal de 1870 y la Ley Orgánica del Poder Judicial. Colección Legislativa de España, Madrid, 1880, T. 122, pág. 927 y ss.; y T. 146, pág. 24 y ss. Al momento de la ocupación norteamericana, regía, pues, en Puerto Rico el principio de responsabilidad judicial en idén-ticos términos que en España.
El Gobierno Militar, sin embargo, alteró radicalmente el ordenamiento vigente, siendo derogadas en gran parte las leyes de Enjuiciamiento Civil y Criminal y la Compilación de las Disposiciones Orgánicas de la Administración de Justicia, en virtud de las Órdenes Generales Núms. 114 y 118. Laws, Ordinances, Decrees and Military Orders, 60th Cong., 2nd Sess., House Doc. No. 1484, Part 4, Washington, Govern-*564merit Printing Office, 1909, págs. 2239 y 1146, respectiva-mente. Sobre el alcance de la reforma llevada a cabo por el Gobierno Militar, véase Trías Monge, El Sistema Judicial de Puerto Rico, Río Piedras, P.R., 1978, pág. 52, y del mismo autor, La Crisis del Derecho en Puerto Rico, en Boletín de la Academia Puertorriqueña de la Lengua Española, Vol. VII, pág. 31 (1979). No obstante, la norma de responsabilidad judicial quedó inalterada sustancialmente, toda vez que la Orden General 118 contenía disposiciones muy similares a las contenidas en la anterior legislación orgánica judicial. Por otro lado, el Código Penal de 1879, con sus disposiciones sobre prevaricación y cohecho, continuó vigente. Véase L. Muñoz Morales, Compendio de Legislación Puertorriqueña y sus Precedentes, Río Piedras, Junta Editora de la Universidad de Puerto Rico, 1948, pág. 120.
Nada dispuso la legislación posterior. Ni el Código de Enjuiciamiento Civil de 1904 ni el de 1933, ni el Código Polí-tico de 1902 trataron el tema, no obstante haber recomendado el comisionado puertorriqueño don Juan Hernández López que se regulara la responsabilidad de los funcionarios públicos. Ibid., pág. 275.
La omisión, sin embargo, no revela siquiera remotamente la intención de incorporar a nuestro ordenamiento la norma de inmunidad absoluta. Debe notarse que, ya en el Código Civil de 1902, el Art. 7 imponía responsabilidad al juez que se negara a emitir fallo en cualquier controversia que se le sometiera. 31 L.P.R.A. see. 7. Igualmente, el Código de En-juiciamiento Criminal de 1902 impuso responsabilidad al juez que se negara a expedir una orden para un auto de há-beas corpus, luego de habérsele solicitado en debida forma. Art. 500 (34 L.P.R.A. see. 1772).
No parece lógico, entonces, imputarle al legislador la in-tención de excluir absolutamente de responsabilidad al juez que actúa movido por perversidad, cohecho o intención de dañar. Es evidente que en este caso el perjuicio a la sociedad *565y al individuo es mucho mayor que en los casos anteriormente señalados, por lo que, si el legislador impuso responsabilidad por inacción en los supuestos mencionados, sería un contra-sentido suponer que tenía la intención de excusar a los jueces de toda responsabilidad por los daños que pudieran causar con sus actuaciones maliciosas.
La ausencia de regulación específica en el ordenamiento vigente solo significa, a nuestro entender, que el legislador dio por sentado que ésta no era necesaria. La norma general es que existe responsabilidad en todo caso que medie culpa o negligencia, y no podría interpretarse válidamente que se creó una excepción con el mero silencio. La ausencia de regu-lación específica solo tiene el efecto de remitir toda contro-versia sobre responsabilidad judicial a la norma general de daños contenida en el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141. No existe impedimento alguno para que este Tribunal reconozca y configure jurisprudencialmente una norma adecuada de responsabilidad para este supuesto, tal y como anteriormente ha reconocido diversas causas de acción bajo dicho artículo. Mendoza v. Cervecería Corona, Inc., 97 D.P.R. 499 (1969); Vda. de Delgado v. Boston Ins. Co., 101 D.P.R. 598 (1973).
IV
La complejidad del asunto y la naturaleza de la función judicial hacen necesario que la formulación de la norma reconozca y concilie la multiplicidad de valores en juego. El mero error de hecho o de derecho no puede ser motivo para que se invada el patrimonio de un juez, en busca de reparación. Están disponibles los recursos de revisión ante los tribunales de mayor jerarquía, para reivindicar derechos que han sido lesionados por las providencias de un juez que de buena fe percibió erróneamente los hechos o el derecho aplicable a determinado caso. Además, el desarrollo de doctrinas jurisprudenciales requiere en los jueces un espíritu libre para la exploración de nuevas avenidas en el derecho, sin el temor *566de la posibilidad de verse empobrecido si la solución que im-parte al caso no es finalmente acogida. Es atinada, pues, la preocupación que ha recogido la jurisprudencia federal, al sostener que las reclamaciones en daños contra jueces, por errores de hecho o de derecho, menoscaban la función judicial. Es igualmente sólida la preocupación relativa a la perpetua-ción de los litigios por la frívola interposición de demandas contra jueces.
Las jurisdicciones civilistas, como vimos anteriormente, comparten esas preocupaciones y las han atendido en la regu-lación específica de la norma de responsabilidad judicial limi-tada. Pero aun en ausencia de reglamentación, son preocupa-ciones legítimas que siempre están presentes en toda acción bajo el Art. 1802 del Código Civil, pues la Ley no permite el ejercicio del derecho en forma abusiva o contraria a las nece-sidades de la sociedad. Soriano Tavárez v. Rivera Anaya, 108 D.P.R. 663 (1979).
Ahora bien, en aras de proteger el interés social en un adecuado funcionamiento de los tribunales, no es necesario ampliar el ámbito de la inmunidad judicial con respecto a errores de hecho o de derecho para incluir actuaciones dolosas, fraudulentas, maliciosas o delictivas en que incurran los jueces en el descargo de la función judicial. En el amplio ámbito del Art. 1802 del Código Civil pueden conciliarse los intereses sociales en conflicto: el interés en que los jueces puedan descargar la función judicial sin temor a pleitos viciosos y el interés de disuadir la actuación judicial maliciosa o corrupta y de que se repare el daño así causado. Puede lograrse un balance armonioso entre ambos intereses permitiendo la acción civil contra el juez, después que el acto malicioso por el cual se reclama haya conducido a una condena penal firme por constituir dicho acto un delito, o cuando haya redundado en la destitución del juez, bien mediante resolución firme de este Tribunal, si el juez involucrado formaba parte del tribunal de primera instancia, o bien como resultado del pro-*567ceso constitucional de residenciamiento, si se trataba de un juez de este Foro. Art. V, Sec. 11, Constitución del Estado Libre Asociado de Puerto Rico.
El Código Penal tipifica como delito toda una serie de acciones por las que un juez, de incurrir en ellas, queda sometido al rigor de la ley penal. (3) Probado el delito, es obvio que ya no hay un interés social que sea necesario proteger y que justifi-que privar al perjudicado de una acción para exigir resarci-miento. Eliminada así la posibilidad de que la reclamación sea frívola, no hay razón válida para denegar el ejercicio de la causa de acción.
*568Por otro lado, la conducta inmoral, impropia o reprensible de un juez del tribunal de primera instancia, es motivo de destitución. Art. 24, Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. see. 232. Probados los cargos y destituido un magistrado, ¿cuál es el interés social en que el damnificado permanezca aún sin compensación? En este punto se desvanece cualquier objeción fundada en que la iniciación de pleitos frívolos imposibilitaría el descargo de la función judicial. Una querella frívola contra un juez no re-basaría la etapa de investigación y de determinación de causa, prevista por ley como paso previo a la iniciación de un pro-cedimiento de destitución. Art. 24, supra, incisos (a) y (b), 4 L.P.R.A. sec. 232(a) y (b). De igual forma, nuestra Consti-tución dispone que cualquier juez de este Tribunal Supremo podrá ser residenciado por traición, soborno, cualquier delito grave y cualquier delito menos grave que implique deprava-ción moral. Art. V, Sec. II; Art. Ill, Sec. 21. Separado de su cargo un magistrado del Tribunal Supremo, ningún motivo existe para que permanezca inmune y se niegue compensación a cualquiera que hubiese perjudicado su corrupción.
No existe en tales supuestos, razón alguna de política pública o de orden social que trabe la eficacia y el rigor del Art. 1802 del Código Civil. Debidamente protegida la función judicial, y claramente delimitados los supuestos de operación de dicha norma, no puede haber reparo alguno en su aplica-ción. Sostener, por el contrario, que ni aun en esos casos pro-cede el resarcimiento de los daños causados, provocaría en nuestro ordenamiento la injustificable incongruencia de colo-car precisamente a aquellos llamados a hacer justicia, com-pletamente al margen de esa norma tan fundamental de nuestro derecho, que impone a todo aquel cuya culpa o negli-gencia cause daño, el deber de repararlo.
En resumen, rechazamos incorporar a nuestro ordena-miento la doctrina de inmunidad judicial absoluta, y recono-cemos como norma de excepción, bajo el Art. 1802 del Código *569Civil, la responsabilidad civil de jueces por las actuaciones maliciosas o corruptas en el desempeño de la función judicial.
Conforme lo anteriormente expuesto, la causa de acción que aquí reconocemos no podrá ser ejercitada por la parte agraviada, a menos que los actos que le sirven de fundamento hayan dado motivo a una condena penal firme por constituir dicho acto un delito, o hayan redundado en la destitución del juez mediante resolución firme de este Tribunal, si el juez involucrado formaba parte del tribunal de primera instancia, o como resultado de un proceso constitucional de residencia-miento, si se tratara de un juez de este Tribunal.

No habiéndose cumplido con dichos requisitos en el pre-sente caso, se dictará sentencia en que se ordene la desestimar ción de la demanda.

El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la cual se unen los Jueces Asociados Señores Ri-gau e Irizarry Yunqué. El Juez Asociado Señor Negrón Gar-cía se une a la opinión del Tribunal y emitió opinión separada.
—O—

(1)En este caso, la cuestión envuelta se refería a la inmunidad de los fiscales y el tribunal concluyó que la inmunidad de éstos descansa sobre las mismas consideraciones de orden público que sostienen la inmunidad judicial. 424 U.S. 409, 423.


En una ocasión, cuatro jueces de dicho Tribunal se dividieron $150,000 en pago de la revocación de una sentencia en un caso contributivo. Ibid., pág. 557, nota 64.


Véanse sólo a modo de ejemplo las siguientes:
“Toda persona que, de cualquier modo, restringiere ilegalmente la libertad de otra, con conocimiento la víctima de la restricción será sancio-nada con pena de reclusión por un término que no excederá de seis meses o multa que no excederá de quinientos dólares, o ambas penas a discreción del Tribunal.” Art. 130 (33 L.P.R.A. see. 4171).
“Será sancionado con pena de reclusión por un término mínimo de un año y máximo de quince años todo funcionario o empleado público, o jurado, o árbitro, o cualquier persona autorizada en ley para oír o resolver alguna cuestión o controversia, que solicite o reciba, directamente o por persona intermedia, para sí o para un tercero, dinero o cualquier beneficio, o aceptare una proposición en tal sentido, por realizar un acto regular de su cargo o función.” Art. 209 (33 L.P.R.A. see. 4360).
“Si el funcionario o empleado público, o jurado o árbitro, o la persona autorizada en ley para oír o resolver una cuestión o controversia, solicitare, o recibiere el dinero, o el beneficio, o aceptare la promesa, por omitir o retardar un acto regular de sus funciones o por ejecutar un acto contrario al cumplimiento regular de sus deberes, o con el entendido o en la inteli-gencia de que tal remuneración o beneficio habrá de influir en cualquier acto, decisión, voto o dictamen de dicha persona en su carácter oficial, la pena de reclusión será por un término mínimo de un año y máximo de veinte años.” Art. 210 (33 L.P.R.A. see. 4361).
“Será sancionado con pena de reclusión por un término mínimo de un año y máximo de cinco años todo jurado o persona sorteada o citada como tal, o todo juez, magistrado, árbitro o persona autorizada por ley para oír y resolver una cuestión o controversia que:
“(a) Prometiere o acordare pronunciar un veredicto o decisión a favor o en contra de una de las partes; o
“(b) Admitiere algún libro, papel, documento o informe relativo a cualquier causa o asunto pendiente ante ella, excepto en el curso regular de los procedimientos.” Art. 245 (33 L.P.R.A. see. 4441).